            Case 8:21-cv-02074-PX Document 1 Filed 08/16/21 Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MARYLAND

KRISTIN SIMMONS,
3300 Mills Crossing Place
Kensington, MD 20895
                                                    Case No. 21-cv-02074
                  Plaintiff,

       v.

UM CAPITAL REGION HEALTH, INC.
250 W. Pratt St, 24th Floor
Baltimore, MD 21201

and

DIMENSIONS HEALTH CORPORATION
d/b/a UM CAPITAL REGION HEALTH,
INC.,
3001 Hospital Dr.
Cheverly, MD 20785

                  Defendants.


                                   NOTICE OF REMOVAL

       Pursuant to 28 U.S.C. §§ 1441(a), 1446(a), and Md. Local Rule 103(5), Defendants UM

Capital Region Health, Inc. and Dimensions Health Corporation file this Notice of Removal of the

above-captioned matter from the Circuit Court of Prince George’s County, Maryland to the United

States District Court for the District of Maryland. The grounds for removal are as follows:

       1.      On or about May 11, 2021, Plaintiff Kristin Simmons filed a Complaint in the

Circuit Court for Prince George’s County, Maryland, entitled Kristin Simmons v. UM Capital

Region Health, Inc., et al., Case No. CAL21-05005 (the “State Court Case”). Plaintiff served

Defendant UM Capital Region Health Inc. with a Summons and Complaint. Copies of the Writ

of Summons, Complaint and all State Court documents received to date are filed herewith.
            Case 8:21-cv-02074-PX Document 1 Filed 08/16/21 Page 2 of 3



Defendant Dimensions Health Corporation has not been formally served with a Writ of Summons

and the Complaint.

       2.      This Court has original jurisdiction over the matter because Plaintiff alleges that

Defendants discriminated against her on the basis of a disability in violation of the Americans with

Disabilities Act, 42 U.S.C. §§ 12101, et seq. and retaliation under the False Claims Act, 31 U.S.C.

§ 3730. This case arises under federal law and presents a federal question. Accordingly, this Court

has original jurisdiction over this case pursuant to 28 U.S.C. § 1331.

       3.      The Circuit Court in which this matter was commenced is within this Court’s

District. Therefore, the matter is properly removable to this Court. 28 U.S.C. § 1441(a).

       4.      Filed herewith is a copy of the Notice of Filing of Notice of Removal, the original

of which is being filed with the Clerk of the Circuit Court of Prince George’s County, Maryland,

as required by 28 U.S.C. § 1446(d).

       5.      Filed herewith is a copy of the Notice to Plaintiff of filing of Notice of Removal,

the original of which is being served on Plaintiff in accordance with 28 U.S.C. § 1446(d).

       6.      Defendants submit this Notice of Removal without waiving any defenses to the

claims asserted by Plaintiff or conceding that Plaintiff has pled claims upon which relief can be

granted.

       WHEREFORE, Defendants respectfully request that the Clerk note that this action has

been removed from the Circuit Court of Prince George’s County, Maryland to the United States

District Court for the District of Maryland, and that all proceedings hereafter shall take place in

the United States District Court for the District of Maryland.




                                               -2-
          Case 8:21-cv-02074-PX Document 1 Filed 08/16/21 Page 3 of 3



Dated: August 16, 2021                           /s/ Alison N. Davis
                                                Alison N. Davis (Bar No. 27987)
                                                LITTLER MENDELSON P.C.
                                                815 Connecticut Avenue NW, Suite 400
                                                Washington, DC 20006
                                                Telephone: 202.842.3400
                                                Facsimile: 202.842.0011
                                                andavis@littler.com

                                                Attorney for Defendants


                              CERTIFICATE OF SERVICE

      I certify that on the 16th day of August, 2021, a copy of the foregoing was served by e-

mail and FedEx, upon:

                            Ellen B. Flynn, Esq.
                            Smithey Law Group, LLC
                            706 Giddings Avenue, Suite 200
                            Annapolis, MD 21401
                            Ellen.Flynn@smitheylaw.com

                            Counsel for Plaintiff



                                                     /s/ Alison N. Davis
                                                    Alison N. Davis




                                             -3-
